            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SNOW SHOE REFRACTORIES LLC,                    No. 4:16-CV-02116
as Administrator of the SNOW SHOE
BENEFICIARIES LLC PENSION                      (Judge Brann)
PLAN FOR HOURLY EMPLOYEES,

           Plaintiff.

     v.

JOHN JUMPER, BRENT
PORTERFIELD, AMERICAN
INVESTMENT FUNDS II, a Delaware
limited liability company, and R.
TRENT CURRY,

          Defendants.


R. TRENT CURRY,

          Third-Party Plaintiff.

     v.

MERRILL LYNCH BANK & TRUST
CO., FSB,

          Third-Party Defendant.

                                   ORDER

     AND NOW, this 4th day of October 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:
1.   Third-Party Defendant’s Motion to Dismiss, June 12, 2019, ECF No.

     142 is GRANTED.

2.   Count II is DISMISSED WITH PREJUDICE.

3.   Defendant, R. Trent Curry, may file a second amended third-party

     complaint with respect to count I by October 18, 2019. If no amended

     third-party complaint is filed by that date, the third-party action will

     be summarily dismissed pursuant to Fed. R. Civ. P. 41(b).



                                       BY THE COURT:



                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                 -2-
